Order unanimously reversed and matter remitted to Erie County Court for a hearing in accordance with the memorandum. Memorandum: The hearing should be limited to the issue of voluntariness as to the alleged admissions made to witnesses Boyd and Shafer and to the note which defendant claims the police forced him to write. Although the defendant’s objections to the introduction of this evidence by the prosecution were in part ineptly phrased, bearing in mind that this trial was pre Jackson v. Denno (378 U. S. 368), they were sufficient to entitle defendant to a hearing in accordance with the procedures outlined in People v. Huntley (15 N Y 2d 72). (Appeal from order of Erie County Court denying, without a hearing, motion to vacate a .judgment of conviction for robbery, first degree, rendered May 11, 1959.)
Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.